UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2014 Date of reporting period:	October 31, 2013 Item 1. Schedule of Investments: Putnam Strategic Volatility Equity Fund The fund's portfolio 10/31/13 (Unaudited) COMMON STOCKS (92.7%) (a) Shares Value Aerospace and defense (4.9%) Boeing Co. (The) 219 $28,580 General Dynamics Corp. 289 25,036 Honeywell International, Inc. 639 55,420 L-3 Communications Holdings, Inc. 110 11,050 Lockheed Martin Corp. 141 18,801 Northrop Grumman Corp. 239 25,695 Raytheon Co. 326 26,853 Rockwell Collins, Inc. 130 9,078 United Technologies Corp. 202 21,463 Air freight and logistics (1.5%) C.H. Robinson Worldwide, Inc. 169 10,096 United Parcel Service, Inc. Class B 592 58,158 Airlines (0.5%) Copa Holdings SA Class A (Panama) 44 6,580 Southwest Airlines Co. 895 15,412 Beverages (1.0%) Coca-Cola Co. (The) 242 9,576 PepsiCo, Inc. 407 34,225 Biotechnology (0.9%) Amgen, Inc. 371 43,036 Capital markets (1.9%) BlackRock, Inc. 62 18,650 Northern Trust Corp. 493 27,815 T. Rowe Price Group, Inc. 513 39,711 Chemicals (2.8%) Ecolab, Inc. 407 43,142 International Flavors & Fragrances, Inc. 169 13,968 PPG Industries, Inc. 198 36,151 Sherwin-Williams Co. (The) 147 27,636 Sigma-Aldrich Corp. 107 9,248 Commercial banks (1.8%) Bank of Hawaii Corp. 508 29,454 Cullen/Frost Bankers, Inc. 534 37,802 Wells Fargo & Co. 392 16,734 Communications equipment (0.8%) Harris Corp. 176 10,905 Motorola Solutions, Inc. 409 25,571 Computers and peripherals (3.6%) Apple, Inc. 312 162,972 Consumer finance (1.8%) American Express Co. 355 29,039 Discover Financial Services 1,000 51,880 Containers and packaging (0.9%) Ball Corp. 323 15,791 Bemis Co., Inc. 237 9,456 Packaging Corp. of America 260 16,193 Diversified financial services (1.8%) Berkshire Hathaway, Inc. Class B (NON) 127 14,615 IntercontinentalExchange, Inc. (NON) 159 30,644 JPMorgan Chase & Co. 290 14,947 McGraw-Hill Cos., Inc. (The) 289 20,138 Diversified telecommunication services (2.4%) AT&T, Inc. 971 35,150 CenturyLink, Inc. 394 13,341 Verizon Communications, Inc. 1,204 60,814 Electric utilities (0.4%) Pinnacle West Capital Corp. 286 16,025 Electrical equipment (0.3%) Roper Industries, Inc. 102 12,935 Energy equipment and services (0.5%) Diamond Offshore Drilling, Inc. 144 8,918 Oceaneering International, Inc. 153 13,140 Food and staples retail (0.1%) Wal-Mart Stores, Inc. 32 2,456 Food products (2.5%) General Mills, Inc. 784 39,529 Hershey Co. (The) 248 24,612 JM Smucker Co. (The) 117 13,012 Kellogg Co. 364 23,023 Kraft Foods Group, Inc. 229 12,453 Health-care equipment and supplies (1.5%) Abbott Laboratories 712 26,024 Becton, Dickinson and Co. 184 19,344 C.R. Bard, Inc. 156 21,250 Health-care providers and services (3.5%) AmerisourceBergen Corp. 476 31,097 Cardinal Health, Inc. 609 35,724 Henry Schein, Inc. (NON) 175 19,675 McKesson Corp. 358 55,970 Quest Diagnostics, Inc. 294 17,614 Hotels, restaurants, and leisure (1.8%) Dunkin' Brands Group, Inc. 131 6,246 McDonald's Corp. 191 18,435 Panera Bread Co. Class A (NON) 39 6,159 Starbucks Corp. 634 51,386 Household products (2.8%) Church & Dwight Co., Inc. 182 11,857 Colgate-Palmolive Co. 694 44,923 Kimberly-Clark Corp. 441 47,628 Procter & Gamble Co. (The) 281 22,691 Industrial conglomerates (2.9%) 3M Co. 545 68,588 Danaher Corp. 525 37,847 General Electric Co. 941 24,598 Insurance (3.8%) Alleghany Corp. (NON) 46 18,649 Allied World Assurance Co. Holdings AG 128 13,861 Arch Capital Group, Ltd. (NON) 224 12,983 Arthur J Gallagher & Co. 379 17,984 Chubb Corp. (The) 393 36,187 Everest Re Group, Ltd. 152 23,368 PartnerRe, Ltd. 192 19,240 RenaissanceRe Holdings, Ltd. 168 15,743 Validus Holdings, Ltd. 344 13,581 Internet and catalog retail (2.7%) Amazon.com, Inc. (NON) 219 79,723 Priceline.com, Inc. (NON) 42 44,261 Internet software and services (2.0%) Google, Inc. Class A (NON) 72 74,202 IAC/InterActiveCorp. 362 19,327 IT Services (5.7%) IBM Corp. 503 90,143 MasterCard, Inc. Class A 112 80,315 Paychex, Inc. 710 30,005 Visa, Inc. Class A 297 58,411 Media (2.8%) Omnicom Group, Inc. 295 20,092 Scripps Networks Interactive Class A 119 9,580 Time Warner, Inc. 815 56,023 Viacom, Inc. Class B 491 40,895 Multi-utilities (1.8%) Consolidated Edison, Inc. 583 33,942 DTE Energy Co. 468 32,358 SCANA Corp. 382 17,813 Multiline retail (1.9%) Dillards, Inc. Class A 145 11,887 Dollar General Corp. (NON) 233 13,463 Dollar Tree, Inc. (NON) 273 15,943 Macy's, Inc. 184 8,484 Target Corp. 565 36,606 Oil, gas, and consumable fuels (8.0%) Chevron Corp. 845 101,366 ConocoPhillips 420 30,786 EQT Corp. 162 13,869 Exxon Mobil Corp. 1,583 141,868 Kinder Morgan, Inc. 435 15,360 Noble Energy, Inc. 197 14,761 Phillips 66 453 29,187 Spectra Energy Corp. 565 20,097 Pharmaceuticals (6.4%) AbbVie, Inc. 725 35,126 Bristol-Myers Squibb Co. 821 43,119 Eli Lilly & Co. 500 24,910 Johnson & Johnson 294 27,227 Merck & Co., Inc. 1,326 59,789 Perrigo Co. 53 7,308 Pfizer, Inc. 3,095 94,955 Professional services (0.7%) Equinix, Inc. 138 8,924 Towers Watson & Co. Class A 84 9,644 Verisk Analytics, Inc. Class A (NON) 166 11,374 Real estate investment trusts (REITs) (2.5%) Essex Property Trust, Inc. (R) 42 6,762 Federal Realty Investment Trust (R) 69 7,148 Health Care REIT, Inc. (R) 239 15,499 Public Storage (R) 129 21,539 Rayonier, Inc. (R) 142 6,677 Simon Property Group, Inc. (R) 231 35,701 Tanger Factory Outlet Centers (R) 126 4,391 Ventas, Inc. (R) 263 17,158 Road and rail (0.2%) J. B. Hunt Transport Services, Inc. 110 8,253 Semiconductors and semiconductor equipment (3.3%) Analog Devices, Inc. 484 23,861 Avago Technologies, Ltd. 486 22,079 Linear Technology Corp. 472 19,418 Maxim Integrated Products, Inc. 588 17,464 Texas Instruments, Inc. 1,107 46,583 Xilinx, Inc. 510 23,164 Software (1.5%) Intuit, Inc. 500 35,705 Microsoft Corp. 884 31,249 Specialty retail (3.4%) Advance Auto Parts, Inc. 97 9,620 AutoZone, Inc. (NON) 38 16,518 Home Depot, Inc. (The) 929 72,360 O'Reilly Automotive, Inc. (NON) 138 17,086 PetSmart, Inc. 137 9,968 Ross Stores, Inc. 231 17,868 Tractor Supply Co. 194 13,842 Thrifts and mortgage finance (1.0%) People's United Financial, Inc. 3,024 43,636 Tobacco (2.1%) Altria Group, Inc. 1,159 43,150 Philip Morris International, Inc. 317 28,251 Reynolds American, Inc. 484 24,863 Trading companies and distributors (0.1%) MSC Industrial Direct Co., Inc. Class A 56 4,277 Wireless telecommunication services (0.2%) SBA Communications Corp. Class A (NON) 110 9,622 Total common stocks (cost $3,772,297) PURCHASED OPTIONS OUTSTANDING (1.7%) (a) Expiration Contract date/strike price amount Value SPDR S&P rust (Put) Oct-14/$152.00 5,033 $22,796 SPDR S&P rust (Put) Sep-14/150.00 4,807 18,483 SPDR S&P rust (Put) Aug-14/145.00 4,855 11,920 SPDR S&P rust (Put) Jul-14/147.00 4,855 11,523 SPDR S&P rust (Put) Jun-14/138.00 4,855 6,366 SPDR S&P rust (Put) May-14/145.00 4,855 6,875 Total purchased options outstanding (cost $138,933) INVESTMENT COMPANIES (0.3%) (a) Shares Value Ares Capital Corp. 698 $12,124 Total investment companies (cost $12,485) SHORT-TERM INVESTMENTS (14.5%) (a) Principal amount/shares Value U.S. Treasury Bills with an effective yield of 0.09%, April 30, 2014 $121,000 $120,970 Putnam Short Term Investment Fund 0.07% (AFF) 323,187 323,187 SSgA Prime Money Market Fund 0.02% (P) 220,000 220,000 Total short-term investments (cost $664,138) TOTAL INVESTMENTS Total investments (cost $4,587,853) (b) WRITTEN OPTIONS OUTSTANDING at 10/31/13 (premiums $10,911) (Unaudited) Expiration Contract date/strike price amount Value SPDR S&P rust (Call) Dec-13/$182.00 2,785 $1,170 SPDR S&P rust (Call) Nov-13/181.00 13,215 5,021 SPDR S&P rust (Call) Nov-13/181.00 2,357 566 SPDR S&P rust (Call) Nov-13/179.00 5,144 1,837 SPDR S&P rust (Call) Nov-13/180.00 7,501 1,457 Total OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/13 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Deutsche Bank AG baskets 10,691 $— 3/18/14 (3 month USD-LIBOR-BBA plus 0.28%) A basket (DBPTNLVE) of common stocks $42,166 Total $— Key to holding's abbreviations ETF Exchange Traded Fund SPDR S&P Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from August 1, 2013 through October 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $4,566,650. (b) The aggregate identified cost on a tax basis is $4,586,593, resulting in gross unrealized appreciation and depreciation of $495,637 and $95,550, respectively, or net unrealized appreciation of $400,087. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Short Term Investment Fund * $261,455 $107,107 $45,375 $51 $323,187 Totals * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $9,844 to cover certain derivatives contracts. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Options contracts: The fund used options contracts to generate additional income for the portfolio and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Forward premium swap options contracts include premiums that do not settle until the expiration date of the contract. The delayed settlement of the premiums are factored into the daily valuation of the option contracts. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund did not have a net liability position on open derivative contracts subject to the Master Agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks *: Consumer discretionary $576,445 $— $— Consumer staples 382,249 — — Energy 389,352 — — Financials 661,536 — — Health care 562,168 — — Industrials 498,662 — — Information technology 771,374 — — Materials 171,585 — — Telecommunication services 118,927 — — Utilities 100,138 — — Total common stocks — — Investment companies 12,124 — — Purchased options outstanding — 77,963 — Short-term investments 543,187 120,970 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Written options outstanding $— $(10,051) $— Total return swap contracts — 42,166 — Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Equity contracts $120,129 $10,051 Total The average volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows: Purchased equity option contracts (contract amount) 29,000 Written equity option contracts (contract amount) 30,000 OTC total return swap contracts (notional) $1,200,000 The following table summarizes any derivatives, repurchase agreements, reverse repurchase agreements, securities lending and borrowing transactions, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. Offsetting of financial and derivative assets and liabilities Bank of America N.A. Deutsche Bank AG Total Assets: OTC Total return swap contracts*# $— $42,166 $42,166 Purchased options# 77,963 — 77,963 Total Assets $77,963 $42,166 $120,129 Liabilities: OTC Total return swap contracts*# — — — Written options# 10,051 — 10,051 Total Liabilities $10,051 $— $10,051 Total Financial and Derivative Net Assets $67,912 $42,166 $110,078 Total collateral received (pledged)##† $— $— $— Net amount $67,912 $42,166 $110,078 * Excludes premiums. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. † Additional collateral may be required from certain brokers based on individual agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: December 27, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: December 27, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: December 27, 2013
